Citation Nr: 1042115	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  06-38 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder and 
bilateral arm disabilities.

2.  Entitlement to service connection for right hip disability.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel

INTRODUCTION

The Veteran served on active duty from May 2003 to March 2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania and a February 2006 rating decision 
of the VA RO in Pittsburgh, Pennsylvania

The issue of entitlement to service connection for cervical spine 
disability is addressed in the REMAND that follows the order 
section of this decision.


FINDINGS OF FACT

1.  Bilateral shoulder disability originated during active 
service.

2.  No arm disability has been present during the pendency of 
this claim.

3.  No right hip disability has been present during the pendency 
of this claim.

4.  No sinusitis has been present during the pendency of this 
claim


CONCLUSIONS OF LAW

1.  Bilateral shoulder disability was incurred in active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Bilateral arm disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).

2.  Right hip disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).

3.  Sinusitis was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for multiple disorders.  
The Board will initially discuss certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with all required notice by letters 
mailed in May 2005 and May 2006.  Although the Veteran was not 
provided adequate notice until after the initial adjudication of 
the claims, the Board finds that there is no prejudice to her in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board 
notes that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claims.  There is 
no indication in the record or reason to believe that any 
ultimate decision of the originating agency on the merits of the 
claims would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor her representative has identified any 
outstanding evidence, to include medical records, that could be 
obtained to substantiate the claims.  The Board is also unaware 
of any such evidence.  Therefore, the Board is also satisfied 
that the originated agency has complied with VA's duty to assist 
the Veteran in the development of her claims.

Accordingly, the Board will address the merits of the claims.

II. Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

The Veteran contends that service connection is warranted for 
bilateral shoulder and bilateral arm disabilities, sinusitis and 
right hip disability because they originated in service.  
However, with the exception of the bilateral shoulder disability, 
there is no medical evidence of actual disability since service, 
and no chronic disability noted in service.  In fact, a VA 
examination report shows that the examiner did not believe that 
the Veteran had sinusitis or any disability of her arms or right 
hip.  The VA physician considered all the evidence of record and 
the impression is considered highly persuasive evidence against 
the claims.  In consideration of these factors, as the following 
discussion will illustrate, the preponderance of the evidence is 
against the claims with the exception of the shoulder claim.

The Veteran contends that she had bilateral shoulder and arm 
disability, sinusitis and right hip disability in service.  These 
complaints are documented in the service treatment records 
(STR's).  STR's show treatment for sinusitis in September 2003.  
The record is replete with reference to complaints related to the 
right hip and she underwent physical evaluation board proceedings 
for chronic, slight right pain in January 2005.  Right trochanter 
bursitis was indicated in November 2003.  However, X-ray and MRI 
of the right hip was negative.  Bone scan showed shin splints.  
She also complained of rash on the arms on an occasion but did 
not report pain in the upper extremities.  Nonetheless, there was 
no actual chronic disability of the upper extremities, sinus or 
right hip noted at separation.  

In May 2005, she was afforded a VA examination.  She complained 
of progressive upper extremity pain over the last year, right hip 
pain and sinusitis.  She stated that she took NSAID's for the 
upper extremities and the right hip, which was partially 
effective.  X-rays of the shoulders were negative.  The 
impression following examination and X-rays was chronic right hip 
pain previously diagnosed as tendonitis, chronic strain of the 
shoulders, and history of sinusitis, asymptomatic at present.  

Private treatment records dated in August 2005 show, in pertinent 
part, a diagnosis of chronic right hip pain.  

The Board finds that the current diagnosis of chronic strain of 
the shoulders, coupled with the Veteran's complaints supporting 
continuity of symptomatology since service, compels a conclusion 
that service connection is warranted for bilateral shoulder 
disability.  

As to the right hip, arms and sinusitis, there was no diagnosis 
at the time of discharge.  The treatment of acute sinusitis in 
2003 does not suggest chronic disability.  Moreover, the post 
service examination found no sinusitis present and noted the 
Veteran to be asymptomatic.  In addition, there is no 
identifiable disability related to the arms.  

Furthermore, although the Veteran has complained of generalized 
right hip and bilateral arm pain throughout the course of this 
appeal, these symptoms do not constitute a disability for which 
service connection can be granted without a diagnosed or 
identifiable underlying malady or condition.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Pain itself is not 
a disability.  No medical professional has diagnosed the Veteran 
as suffering from a hip or arm disease or disability during the 
period of this claim.  The Board notes that in order to be 
granted service connection, a claimant must first have a 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998)

The Veteran has submitted written statements in support of her 
claim, which have been reviewed.  Medical evidence is generally 
required to establish a medical diagnosis or to address questions 
of medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
assertions may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

It is true that lay statements, such as those by the Veteran, can 
be competent to support claims for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.  In the instant case, 
however, the evidence of record does not demonstrate that the 
Veteran, an X-ray technician, who is competent to comment on his 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.  The Board finds it significant that the Veteran has 
submitted no evidence of ongoing treatment for any of the 
complained of disabilities since 2005.  

In sum, the Board concludes in light of the medical evidence 
showing no disability of the arms or right hip and no evidence of 
sinusitis at the time of discharge or thereafter, that the 
preponderance of the evidence is against these claims.  


ORDER

Entitlement to service connection for bilateral shoulder 
disability is granted.

Entitlement to service connection for bilateral arm disability is 
denied.

Entitlement to service connection for right hip disability is 
denied.

Entitlement to service connection for sinusitis is denied.


REMAND

The Veteran contends that she complained of cervical spine pain 
in service.  She indicates that her complaints of back pain 
related to her upper and lower back, and that the cervical spine 
disability is related to the lumbar disability.  However, 
cervical spine complains are not documented in the STRs.  STRs do 
show low back complaints as well as complaints related to the 
upper extremities as noted above, but no evidence of cervical 
spine disability.  She underwent physical evaluation board 
proceedings for chronic back pain without neurologic abnormality 
with limited thoracolumbar range of motion.  A VA examination 
report dated in May 2005 contains the impression of chronic low 
back pain, degenerative joint and disc disease of the lumbar 
spine, L4-5.  Service connection for low back degenerative joint 
and disc disease was granted in November 2005.  

The record does reflect that a small disc protrusion at C5-6 was 
found on an MRI in August 2005.  In view of the grant of service 
connection for low back degenerative joint and disc disease, the 
Veteran's assertions, and the diagnosis of cervical spine 
disability five months after service, the Board finds that an 
examination as to the etiology of cervical spine disability is 
warranted.  A medical examination or medical opinion is deemed to 
be necessary if the record does not contain sufficient competent 
medical evidence to decide the claim.  See 38 C.F.R 3.159(c)(4).  
The Board finds that, under the circumstances, an examination is 
appropriate.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should arrange for 
the Veteran to be afforded an appropriate 
VA examination to determine whether she has 
cervical spine disability that is related 
to service or service-connected low back 
disability.  The claims folders must be 
made available to and reviewed by the VA 
examiner and the examiner should indicate 
that the claims folders were reviewed.  The 
examiner should be requested to provide an 
opinion with respect to the Veteran's 
cervical spine disability, as to whether 
there is a 50 percent or better probability 
that the disorder is etiologically related 
to the Veteran's active service or service-
connected disability.  The rationale for 
each opinion expressed must also be 
provided.  

2.  The RO or the AMC also should undertake 
any other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for 
cervical spine disability.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


